IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                 February 11, 2002 Session

        GARY LEE AUMAUGHER v. DEBORAH JO AUMAUGHER

                 Appeal from the General Sessions Court for Loudon County
                         No. 7213   John O. Gibson, Special Judge

                                   FILED MARCH 15, 2002

                                No. E2001-01786-COA-R3-CV


The Petitioner, Deborah Jo Aumaugher, appeals a judgment of the General Sessions Court of
Loudon County, contending, among other things, the Trial Court was prejudiced against her and also
committed a number of other errors. Because we have no transcript of the hearing which resulted
in the order she assails, we are unable to address the merits of this appeal. We accordingly affirm
the judgment of the Trial Court.

 Tenn.R.App.P. 3 Appeal as of Right; Judgment of the General Sessions Court Affirmed;
                                  Cause Remanded

HOUSTON M. GODDARD, P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., JJ., joined.

Deborah Jo Aumaugher, Appellant, Pro Se

Gary Lee Aumaugher, Appellee, Pro Se

                                 MEMORANDUM OPINION

        The petitioner, Deborah Jo Aumaugher, appeals a judgment of the General Sessions Court
of Loudon County, entered subsequent to a hearing on her petition seeking to have Mr. Aumaugher
held in contempt of court and recovery of certain items of personal property she contends were
properly awarded to her in the divorce proceedings, which Mr. Aumaugher refuses to deliver.

       There are two volumes of the record filed in this Court. The first includes a petition for
contempt, the response thereto, and the order entered on June 22, 2001, which Ms. Aumaugher
appeals.

       The second contains exhibits from prior proceedings.
      Ms. Aumaugher appeals the Court’s June 22nd order, asserting numerous errors, including
misconduct on the part of the Trial Judge. See Appendix.

        We are unable to address the issues raised because we do not have the transcript or statement
of the evidence received by the Trial Court which resulted in the order entered. As has been stated
by our Supreme Court, “In the absence of a portion of the record, we must conclusively presume that
the findings of the trial court are supported by evidence heard in the trial court.” J. C. Bradford &
Co. v. Martin Construction Co., 576 S.W.2d 586, 587 (Tenn. 1979). We are therefore unable to
reach the merits of these issues, but must conclusively presume that the evidence presented justified
the judgment of the trial court. See In re: Rockwell v. Arthur, 673 S.W.2d 512 (Tenn. Ct. App.
1983).

        It appears a second petition for contempt was filed on July 9, 2001, prior to the notice of
appeal, which was filed on July 20, 2001.

        We accordingly, as to this appeal, affirm the judgment of the Trial Court and remand the case
to the General Sessions Court for a determination of the second petition for contempt and collection
of the Trial Court costs incident to the first petition for contempt. Costs of appeal are adjudged
against Deborah Jo Aumaugher.



                                              _________________________________________
                                              HOUSTON M. GODDARD, PRESIDING JUDGE




                                                -2-